DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 03/31/2022, concerning Application No. 16/717,205. The amendments to the claims filed on 03/31/2022 are acknowledged. Presently, Claims 19-37 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-016088, filed on 01/31/2019.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/03/2022 and 06/30/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 19-22, 24-29, and 36-37 are objected to because of the following informalities:  
Claim 19, line 4, the limitation “a reception signal” should be changed to “a plurality of reception signals”;
Claim 19, line 7, the limitation “a plurality of the reception signal” should be changed to “the plurality of reception signals”;
Claim 19, line 14, the limitation “the predetermined threshold” should be changed to “a predetermined threshold”;
Claim 20, line 4, the limitation “a reception signal” should be changed to “a plurality of reception signals”;
Claim 20, line 7, the limitation “a plurality of the reception signal” should be changed to “the plurality of reception signals”;
Claim 20, line 14, the limitation “the predetermined threshold” should be changed to “a predetermined threshold”;
Claim 21, lines 3-5, the limitation “wherein the processor acquires the reception signal of the ultrasonic vibrator in a state where the ultrasonic waves are not transmitted from the ultrasonic vibrator, and detects the abnormality based on the reception signal” should be changed to “wherein the processor acquires the plurality of reception signals of each of the plurality of ultrasonic vibrators in a state where the ultrasonic waves are not transmitted from the plurality of ultrasonic vibrators, and detects the abnormality based on the plurality of reception signals”;
Claim 22, lines 3-4, the limitation “wherein the processor acquires the reception signal of each of a plurality of the ultrasonic vibrators” should be changed to “wherein the processor acquires the plurality of reception signals of each of the plurality of ultrasonic vibrators”;
Claim 22, line 5, the limitation “where the reception signal” should be changed to “where the plurality of reception signals”;
Claim 22, line 6, the limitation “a first number of the reception signals” should be changed to “a first number of the plurality of reception signals”;
Claim 22, line 7, the limitation “the first threshold value” should be changed to “the predetermined first threshold value”;
Claim 24, line 3, the limitation “wherein the processor acquires the reception signal of the ultrasonic vibrator” should be changed to “wherein the processor acquires the plurality of reception signals of each of the plurality of ultrasonic vibrators”;
Claim 24, line 4, the limitation “all the ultrasonic vibrators” should be changed to “all of the plurality of ultrasonic vibrators”;
Claim 24, line 6, the limitation “based on the reception signal” should be changed to “based on the plurality of reception signals”;
Claims 25-29, line 9 of each claim, each of the limitations “a period during which the amount of motion” should be changed to “a period during which an amount of motion”;
Claims 25-29, lines 12-13 of each claim, each of the limitations “set to the maintenance mode in a case where a maintenance mode is provided” should be changed to “set to a maintenance mode in a case where the maintenance mode is provided”;
Claim 36, line 4, the limitation “the first processor being configured to” should be changed to “the first processor being configured to:” (i.e., add a colon to the end of the line);
Claim 36, line 5, the limitation “transmit ultrasonic waves” should be changed to “transmit the ultrasonic waves”;
Claim 36, lines 6-7, the limitation “acquire a reception signal of reflected waves of the ultrasonic waves from each ultrasonic vibrator” should be changed to “acquire the plurality of reception signals of the reflected waves of the ultrasonic waves from each of the plurality of ultrasonic vibrators”;
Claim 36, line 8, the limitation “detect an abnormality” should be changed to “detect the abnormality”;
Claim 36, line 9, the limitation “based on the reception signal” should be changed to “based on the plurality of reception signals”;
Claim 36, line 10, the limitation “store information” should be changed to “store the information”;
Claim 36, lines 10-11, the limitation “with time information” should be changed to “with the time information”;
Claim 36, line 13, the limitation “the second processor being configured to” should be changed to “the second processor being configured to:” (i.e., add a colon to the end of the line);
Claim 36, line 14, the limitation “predict a failure timing” should be changed to “predict the failure timing”;
Claim 36, lines 14-15, the limitation “based on a plurality of pieces of the information” should be changed to “based on the plurality of pieces of the information”;
Claim 37, lines 2-3, the limitation “including an ultrasonic endoscope having a plurality of ultrasonic vibrators” should be changed to “including the ultrasonic endoscope having the plurality of ultrasonic vibrators”;
Claim 37, lines 4-5, the limitation “acquiring the reception signal of reflected waves of ultrasonic waves” should be changed to “acquiring the plurality of reception signals of the reflected waves of the ultrasonic waves”;
Claim 37, line 6, the limitation “the plurality of the reception signal” should be changed to “the plurality of the reception signals”;
Claim 37, line 10, the limitation “based on a plurality of pieces of the information” should be changed to “based on the plurality of pieces of the information”;
Claim 37, line 12, the limitation “a timing when an abnormality occurrence number” should be changed to “the timing when the abnormality occurrence number”; and
Claim 37, line 13, the limitation “the predetermined threshold in future” should be changed to “the predetermined threshold in the future”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20, 24, 30, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, previously cited by the Examiner on 01/05/2022, hereinafter Tanaka), and further in view of Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano).

Regarding Claim 19 and the corresponding failure prediction system of an ultrasonic endoscope apparatus of Claim 20, as well as the corresponding failure prediction method of the ultrasonic endoscope apparatus of Claim 37 (dependent of Claim 20), Kozai discloses (Figs. 1-4) a non-transitory computer readable recording medium storing a failure prediction program of an ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) (see, e.g., Abstract and Para. [0009], [0016], [0027-0028], and [0070]) including an ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) having a plurality of ultrasonic vibrators (one or more oscillation elements 9A within ultrasound transducer 9) (see, e.g., Para. [0015-0017]), for causing a computer (CPU 20) to execute: 
an abnormality detection step of acquiring a reception signal of reflected waves of ultrasonic waves from the plurality of ultrasonic vibrators (9A) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another) and detecting an abnormality of the ultrasonic endoscope apparatus (1) based on a plurality of the reception signal (see, e.g., Para. [0027], lines 6-9, “The ultrasound image observation apparatus 3 includes an abnormality detection function for detecting abnormality in the ultrasound probe 2 by checking the state of performance of the connected ultrasound probe 2”, and Para. [0028], lines 1-9, “The abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section… for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound”, and Para. [0030], lines 7-13, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13. That is, the CPU 20 executes the check mode processing in which each of the oscillation elements 9A transmits ultrasound and acquires an echo signal, thereby acquiring operation check result of each of the oscillation elements 9A of the ultrasound transducer 9”).
Kozai does not disclose wherein the computer executes: [1] a storage control step of storing information on the abnormality detected in the abnormality detection step in association with time information; and [2] a failure prediction step of predicting a failure timing of the ultrasonic endoscope apparatus based on a plurality of pieces of the information on the abnormality stored in the storage control step and the time information corresponding to the plurality of pieces of the information on the abnormality, [3] the failure timing being a timing when an abnormality occurrence number will reach the predetermined threshold in future. 
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) an abnormality detection step of detecting an abnormality of the ultrasonic endoscope apparatus (endoscope system 10) (see, e.g., Para. [0035], lines 1-6, “The endoscope 20 includes a failure-cause detecting circuit 200 configured to detect a pre-failure state that causes a failure of the endoscope. The failure-cause detecting circuit 200 includes a failure-direct-cause detecting circuit 210 configured to detect a first pre-failure state that directly causes the failure of the endoscope 20”, where the disclosed detected first pre-failure state that causes a failure of the endoscope corresponds to the claimed detected abnormality of the ultrasonic endoscope apparatus; also see, e.g., Para. [0057] and [0061-0066]); 
[1] a storage control step of storing information on the abnormality detected in the abnormality detection step in association with time information (see, e.g., Para. [0036], lines 1-4, “The endoscope system also includes a memory 160, which is a recording section configured to store information on a detection result of the failure-cause detecting circuit 200” and Para. [0065], lines 1-5, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history”, where the claimed information stored corresponds to the disclosed information on the detection of the first pre-failure state stored in the memory 160; further see, e.g., Para. [0070], lines 11-13, “The second pre-failure state is a state in which the endoscope is likely to reach to the first pre-failure state” and Para. [0075], lines 1-14, “the cause predicting circuit 240 decides whether or not the endoscope 20 is in the second pre-failure state… The predetermined period may be a value corresponding to a time period necessary for falling corresponding to a height at which a possibility of failure due to the falling becomes high”, where the claimed time information corresponds to the disclosed predetermined period, which is described as being the time period determined for reaching the disclosed first pre-failure state detected by the failure-direct-cause detecting circuit 210, therefore, the disclosed predetermined period is the time information associated with the abnormality detected); and 
[2] a failure prediction step of predicting a failure timing of the ultrasonic endoscope apparatus (10) based on a plurality of pieces of the information on the abnormality stored in the storage control step and the time information corresponding to the plurality of pieces of the information on the abnormality (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state”, and Para. [0070], lines 11-13, “The second pre-failure state is a state in which the endoscope is likely to reach to the first pre-failure state”, and Para. [0075], lines 1-14, “the cause predicting circuit 240 decides whether or not the endoscope 20 is in the second pre-failure state… In a case in which it is detected that a free fall state is continued for a predetermined period, the cause predicting circuit 240 may decide that the endoscope 20 is in the second pre-failure state. The predetermined period may be a value corresponding to a time period necessary for falling corresponding to a height at which a possibility of failure due to the falling becomes high”, where the failure-direct-cause detecting circuit 210 detects the first pre-failure state that directly causes the failure of the endoscope 20, as described above, and where the disclosed cause predicting circuit 240 detects a second pre-failure state which predicts that the endoscope 20 reaches the first pre-failure state indicating failure of the endoscope 20, and where the second pre-failure state is detected based on the disclosed predetermined period (i.e., corresponding to the claimed time information), which is described as being the time period determined for reaching the disclosed first pre-failure state detected by the failure-direct-cause detecting circuit 210; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable recording medium storing the failure prediction program of the ultrasonic endoscope apparatus and the failure prediction system of the ultrasonic endoscope apparatus of Kozai by including [1] a storage control step of storing information on the abnormality detected in the abnormality detection step in association with time information; and [2] a failure prediction step of predicting a failure timing of the ultrasonic endoscope apparatus based on a plurality of pieces of the information on the abnormality stored in the storage control step and the time information corresponding to the plurality of pieces of the information on the abnormality, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 
Kozai modified by Tanaka still does not disclose [3] the failure timing being a timing when an abnormality occurrence number will reach the predetermined threshold in future.
However, in the same field of endeavor of preventing abnormalities and failures of a medical device, Asano discloses [3] the failure timing being a timing when an abnormality occurrence number will reach the predetermined threshold in future (see, e.g., Para. [0155]-[0158], [0169], [0171] and [0203], where it is disclosed that a sign of future abnormality or failure of a device (i.e., arm (3) or positioner (7)) is determined based on comparing acquired data values (i.e., a number of times, a length of time, or monitoring-target data) to a predetermined threshold or a current value, which teaches that a future abnormality or failure of a device can be determined, and where it is disclosed that how when a usage count/time associated with an endoscope part reaches or exceeds the reference values, a service person is notified that it is soon time (i.e. future timing) for replacement of expendable parts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the non-transitory computer readable recording medium storing the failure prediction program of the ultrasonic endoscope apparatus and the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka by including [3] the failure timing being a timing when an abnormality occurrence number will reach the predetermined threshold in future, as disclosed by Asano. One of ordinary skill in the art would have been motivated to make this modification in order to desirably determine a sign of a future abnormality or failure, as recognized by Asano (see, e.g., Para. [0155]-[0158] and [0203]). 

Regarding Claim 24, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claim 20. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) acquires the reception signal of the ultrasonic vibrator that receives the reflected waves of the ultrasonic waves transmitted from all the ultrasonic vibrators (one or more oscillation elements 9A within ultrasound transducer 9) included in the ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”), and detects the abnormality of the ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) based on the reception signal (see, e.g., Para. [0027], lines 6-9, “The ultrasound image observation apparatus 3 includes an abnormality detection function for detecting abnormality in the ultrasound probe 2 by checking the state of performance of the connected ultrasound probe 2”, and Para. [0028], lines 1-9, “The abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section… for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound”, and Para. [0030], lines 7-13, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13. That is, the CPU 20 executes the check mode processing in which each of the oscillation elements 9A transmits ultrasound and acquires an echo signal, thereby acquiring operation check result of each of the oscillation elements 9A of the ultrasound transducer 9”).

Regarding Claim 30, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claim 20. Kozai does not disclose wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope (endoscope 20) (see, e.g., Para. [0065], lines 3-6, “The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, and Para. [0121], lines 7-10, “in a case in which the endoscope 20 collides with an obstacle in a state in which a supply of power from the control device 30 is stopped such as when the endoscope 20 is cleaned, such a fact is recorded in the memory 160”, and Para. [0132], lines 1-3, “a detection history of the first pre-failure state, that is, the extent to which the endoscope 20 has been impacted is stored in the memory 160”, where the claimed identification information corresponds to the disclosed history/recorded facts stored in the memory 160), and predicts the failure timing of the ultrasonic endoscope (20) specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0065], lines 1-6, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, where the disclosed memory 160 stores the disclosed first pre-failure state, and where the disclosed first pre-failure state corresponds to the claimed identification and time information, and where the disclosed cause predicting circuit 240 predicts the failure on the basis of the disclosed first pre-failure state; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Asano by including wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]). 

Regarding Claim 34, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claim 20. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) performs a notification process (see, e.g., Para. [0023], lines 1-4, “The configuration and display state of the screen generated by the ultrasound image observation apparatus 3 and displayed on the monitor 18 are controlled by the CPU 20 as a control section”, where it is disclosed that the notification process and displaying process are performed by a processor (i.e., the CPU 20), and Para. [0032], lines 1-2, “FIG. 2 shows one example of the operation check screen 18A”, and Para. [0033], lines 1-6, “the operation check screen 18A is configured of an ultrasound probe display portion 30, an ultrasound transducer display portion 31, the check result display portion 32, a cursor 33, an element number display portion 34, an echo level display portion 35, and a result display portion 36”, where these disclosed elements indicate on the screen/display (i.e., performing a notification process) an abnormality result).
Kozai does not disclose wherein the notification process is specifically based on a prediction result.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the processor performs a notification process based on a prediction result (see, e.g., Abstract, lines 8-14, “The failure-cause detecting circuit includes a cause predicting circuit configured to detect a second pre-failure state in which it is predicted that the endoscope reaches a first pre-failure state that directly causes the failure of the endoscope. The light source controller controls the output of the light source based on a detection result of the cause predicting circuit”, where the disclosed light source controller corresponds to the claimed processor, and where the disclosed output of the light source is controlled (i.e., corresponding to the notification process) by the light source controller based on the detection result of the cause predicting circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Asano by including wherein the notification process is specifically based on a prediction result, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]).

Regarding Claim 35, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claim 20. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) is provided in a main body of the ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) (see, e.g., Para. [0015], lines 1-4, “an ultrasound diagnostic apparatus 1 according to the present embodiment includes an ultrasound probe 2 and an ultrasound image observation apparatus 3” and Para. [0018], lines 1-5, “The ultrasound image observation apparatus 3 includes: … a microprocessor (hereinafter referred to as "CPU") 20” and Fig. 1, where the CPU 20 is shown to be positioned within a main body of the ultrasound image observation apparatus 3, which is further within the ultrasound diagnostic apparatus 1).

Regarding Claim 36, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claim 20. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) is configured to: 
drive the plurality of ultrasonic vibrators (one or more oscillation elements 9A within ultrasound transducer 9) to transmit ultrasonic waves (see, e.g., Para. [0015-0017]), 
acquire a reception signal of reflected waves of the ultrasonic waves from each ultrasonic vibrator (9A) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another), 
detect an abnormality of the ultrasonic endoscope apparatus (ultrasound diagnostic apparatus 1) including the ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) based on the reception signal (see, e.g., Para. [0027], lines 6-9, “The ultrasound image observation apparatus 3 includes an abnormality detection function for detecting abnormality in the ultrasound probe 2 by checking the state of performance of the connected ultrasound probe 2”, and Para. [0028], lines 1-9, “The abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section… for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound”, and Para. [0030], lines 7-13, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13. That is, the CPU 20 executes the check mode processing in which each of the oscillation elements 9A transmits ultrasound and acquires an echo signal, thereby acquiring operation check result of each of the oscillation elements 9A of the ultrasound transducer 9”), and 
be provided in a main body of the ultrasonic endoscope apparatus (1) (see, e.g., Para. [0015], lines 1-4, “an ultrasound diagnostic apparatus 1 according to the present embodiment includes an ultrasound probe 2 and an ultrasound image observation apparatus 3” and Para. [0018], lines 1-5, “The ultrasound image observation apparatus 3 includes: … a microprocessor (hereinafter referred to as "CPU") 20” and Fig. 1, where the CPU 20 is shown to be positioned within a main body of the ultrasound image observation apparatus 3, which is further within the ultrasound diagnostic apparatus 1).
Kozai does not disclose wherein the processor specifically includes a first processor and a second processor, the first processor being configured to store information on the abnormality which was detected in association with time information, and the second processor being configured to predict a failure timing of the ultrasonic endoscope apparatus based on a plurality of pieces of the information on the abnormality and the time information corresponding to the plurality of pieces of the information on the abnormality, and be provided in an external device connectable to the ultrasonic endoscope apparatus.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the processor specifically includes a first processor (memory 160) and a second processor (cause predicting circuit 240 within failure-cause detecting circuit 200), 
the first processor (160) being configured to: store information on the abnormality which was detected in association with time information (see, e.g., Para. [0036], lines 1-4, “The endoscope system also includes a memory 160, which is a recording section configured to store information on a detection result of the failure-cause detecting circuit 200” and Para. [0065], lines 1-5, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history”, where the claimed information stored corresponds to the disclosed information on the detection of the first pre-failure state stored in the memory 160; further see, e.g., Para. [0070], lines 11-13, “The second pre-failure state is a state in which the endoscope is likely to reach to the first pre-failure state” and Para. [0075], lines 1-14, “the cause predicting circuit 240 decides whether or not the endoscope 20 is in the second pre-failure state… The predetermined period may be a value corresponding to a time period necessary for falling corresponding to a height at which a possibility of failure due to the falling becomes high”, where the claimed time information corresponds to the disclosed predetermined period, which is described as being the time period determined for reaching the disclosed first pre-failure state detected by the failure-direct-cause detecting circuit 210, therefore, the disclosed predetermined period is the time information associated with the abnormality detected), and be provided in a main body of the ultrasonic endoscope apparatus (endoscope system 10) (see, e.g., Para. [0032-0036] and Fig. 2, where the memory 160 is shown to be positioned within the control section 22, which is further shown to be a main body of the endoscope system 10), and
the second processor (240) being configured to: predict a failure timing of the ultrasonic endoscope apparatus (endoscope system 10) based on a plurality of pieces of the information on the abnormality and the time information corresponding to the plurality of pieces of the information on the abnormality (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state”, and Para. [0070], lines 11-13, “The second pre-failure state is a state in which the endoscope is likely to reach to the first pre-failure state”, and Para. [0075], lines 1-14, “the cause predicting circuit 240 decides whether or not the endoscope 20 is in the second pre-failure state… In a case in which it is detected that a free fall state is continued for a predetermined period, the cause predicting circuit 240 may decide that the endoscope 20 is in the second pre-failure state. The predetermined period may be a value corresponding to a time period necessary for falling corresponding to a height at which a possibility of failure due to the falling becomes high”, where the failure-direct-cause detecting circuit 210 detects the first pre-failure state that directly causes the failure of the endoscope 20, as described above, and where the disclosed cause predicting circuit 240 detects a second pre-failure state which predicts that the endoscope 20 reaches the first pre-failure state indicating failure of the endoscope 20, and where the second pre-failure state is detected based on the disclosed predetermined period (i.e., corresponding to the claimed time information), which is described as being the time period determined for reaching the disclosed first pre-failure state detected by the failure-direct-cause detecting circuit 210; also see, e.g., Para. [0057] and [0068-0070]), and be provided in the main body of the ultrasonic endoscope apparatus (10) (see, e.g., Para. [0032-0036] and Fig. 2, where the cause predicting circuit 240 is shown to be positioned within the control section 22, which is further shown to be a main body of the endoscope system 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Asano by including wherein the processor specifically includes a first processor and a second processor, the first processor being configured to store information on the abnormality which was detected in association with time information, and the second processor being configured to predict a failure timing of the ultrasonic endoscope apparatus based on a plurality of pieces of the information on the abnormality and the time information corresponding to the plurality of pieces of the information on the abnormality, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]).
Kozai modified by Tanaka still does not disclose the second processor being configured to be provided in an external device connectable to the ultrasonic endoscope apparatus.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Asano by including the second processor being configured to be provided in an external device connectable to the ultrasonic endoscope apparatus, instead of being provided in a main body of the ultrasonic endoscope apparatus as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known configuration/location of the failure prediction unit as being in a main body of the ultrasonic endoscope apparatus, as disclosed by Tanaka, for another configuration/location of the failure prediction unit of being in an external device connectable to the ultrasonic endoscope apparatus. The predictable result of providing a failure prediction unit that is capable of predicting a failure timing of the ultrasonic endoscope apparatus is yielded. See MPEP § 2144.06, subsection II.

Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, previously cited by the Examiner on 01/05/2022, hereinafter Tanaka) and Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano), as applied to Claim 20 above, and further in view of Markoff et al. (US 2012/0271573 A1, previously cited by the Examiner on 01/05/2022, hereinafter Markoff).

Regarding Claim 21, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claim 20. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) acquires the reception signal of the ultrasonic vibrator (one or more oscillation elements 9A within ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, and Para. [0020], lines 1-2, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another), and detects the abnormality based on the reception signal (see, e.g., Para. [0027], lines 6-9, and Para. [0028], lines 1-9, and Para. [0030], lines 7-13).
Kozai modified by Tanaka and Asano does not disclose wherein the processor acquires the reception signal of the ultrasonic vibrator specifically in a state where ultrasonic waves are not transmitted from the ultrasonic vibrator.
However, in the same field of endeavor of failure detection in ultrasound systems, Markoff discloses (Figs. 1-3) wherein the processor (processor 14) acquires the reception signal of the ultrasonic vibrator (within acousto-electrical probe 11) in a state where the ultrasonic waves are not transmitted from the ultrasonic vibrator (within acousto-electrical probe 11), and detects the abnormality based on the reception signal (see, e.g., Para. [0003], lines 1-7, “Systems and methods (the "utility") presented herein provide for the assessment of acousto-electrical probes, such as their connections (e.g., transducer leads) and their response characteristics. For example, the utility may provide for readily evaluating transducer leads that have been broken and/or detached from transducers within an ultrasound probe”, where the claimed detection of the abnormality corresponds to the disclosed detection of broken/detached leads to each of the transducers of the probe, which encompasses “failure” of parts of or of the whole apparatus, and Para. [0005], lines 1-14, “In one embodiment, a system for determining electrical leads of an acousto-electrical probe that includes a plurality of transducers includes a coupling device that includes a plurality of connectors configured for individually coupling to the electrical leads of the acousto-electrical probe, wherein a number of connectors is greater than or equal to a number of transducers in the probe. The system also includes a processor communicatively coupled to the coupling device and a storage element configured for storing software instructions that direct the processor to generate one or more control signals, wherein the one or more control signals are provided to the coupling device for a determination by the processor of an electrical characteristic (e.g., electrical conductibility) of the electrical leads”, where the claimed processor corresponds to the disclosed “processor communicatively coupled to the coupling device”, and where the claimed reception signal corresponds to the disclosed “electrical characteristic” acquired from an input to the leads/transducers that does not result in transmission of ultrasonic waves; also see, e.g., Para. [0030-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Asano by including wherein the processor acquires the reception signal of the ultrasonic vibrator specifically in a state where ultrasonic waves are not transmitted from the ultrasonic vibrator, as disclosed by Markoff. One of ordinary skill in the art would have been motivated to make this modification in order to improve the detection of abnormality in the ultrasonic apparatus (i.e., broken or detached transducer leads in the ultrasonic apparatus), and in order to enable a person to repair the abnormality/transducer leads leading to a potentially substantial cost savings, as recognized by Markoff (see, e.g., Para. [0003]).

Regarding Claim 22, Kozai modified by Tanaka, Asano, and Markoff discloses the failure prediction system of Claim 21. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) acquires the reception signal of each of a plurality of the ultrasonic vibrators (one or more oscillation elements 9A within ultrasound transducer 9) included in the ultrasonic endoscope (ultrasound probe 2, insertion portion 4, ultrasound transducer 9) (see, e.g., Para. [0019], lines 1-3, “The transmission/reception section 13 transmits and receives signals to and from the ultrasound probe 2 through the connecting connector 8”, and Para. [0020], lines 1-2, “The CPU 20 as a control section controls driving of the transmission/reception section 13”, and Para. [0030], lines 7-9, “The CPU 20 then acquires an echo signal for each of the oscillation elements 9A by the transmission/ reception section 13”, and Fig. 1, where the transmission/reception section 13 is shown to connect the ultrasound probe 2 and the CPU 20 to one another), determines that there is the abnormality in a case where the reception signal including a signal of a level that exceeds a predetermined first threshold value is present (see, e.g., Para. [0027], lines 6-9, and Para. [0028], lines 1-9, and Para. [0030], lines 7-13, and Para. [0044], lines 1-7, “upon acquiring the operation check result for each of the oscillation elements 9A, the CPU 20 can compare an echo level threshold as a reference for abnormality determination of the echo level, which is prestored in a memory such as the auxiliary storage device 21, with the echo level of the oscillation element 9A and display the comparison result on the check result display portion 32”), and outputs a first number of the reception signals including the signal of the level that exceeds the first threshold value, a ratio of the first number to a second number of the plurality of ultrasonic vibrators, or a ratio of a number obtained by subtracting the first number from the second number to the second number, as the information on the abnormality (see, e.g., Para. [0044], lines 7-12, “In the ultrasound image observation apparatus 3, the CPU 20 displays the comparison result obtained by comparing the echo level of the oscillation element 9A with the echo level threshold, which enables the operator to rapidly recognize whether or not the ultrasound transducer 9 normally operates”; also see, e.g., Para. [0032-0039]).

Regarding Claims 31-32, Kozai modified by Tanaka, Asano, and Markoff discloses the failure prediction system of Claims 21-22, respectively. Kozai does not disclose wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope (endoscope 20) (see, e.g., Para. [0065], lines 3-6, “The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, and Para. [0121], lines 7-10, “in a case in which the endoscope 20 collides with an obstacle in a state in which a supply of power from the control device 30 is stopped such as when the endoscope 20 is cleaned, such a fact is recorded in the memory 160”, and Para. [0132], lines 1-3, “a detection history of the first pre-failure state, that is, the extent to which the endoscope 20 has been impacted is stored in the memory 160”, where the claimed identification information corresponds to the disclosed history/recorded facts stored in the memory 160), and predicts the failure timing of the ultrasonic endoscope (20) specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0065], lines 1-6, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, where the disclosed memory 160 stores the disclosed first pre-failure state, and where the disclosed first pre-failure state corresponds to the claimed identification and time information, and where the disclosed cause predicting circuit 240 predicts the failure on the basis of the disclosed first pre-failure state; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka, Asano, and Markoff by including wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, previously cited by the Examiner on 01/05/2022, hereinafter Tanaka), Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano), and Markoff et al. (US 2012/0271573 A1, previously cited by the Examiner on 01/05/2022, hereinafter Markoff), as applied to Claim 21 above, and further in view of Kristoffersen et al. (US 2013/0194891 A1, previously cited by the Examiner on 01/05/2022, hereinafter Kristoffersen).

Regarding Claim 23, Kozai modified by Tanaka, Asano, and Markoff discloses the failure prediction system of Claim 21. Kozai further discloses (Figs. 1-4) wherein the processor (CPU 20) determines that there is the abnormality in a case where a level of reception signals exceeds a predetermined second threshold value (see, e.g., Para. [0027], lines 6-9, and Para. [0028], lines 1-9, and Para. [0030], lines 7-13, and Para. [0044], lines 1-7, “upon acquiring the operation check result for each of the oscillation elements 9A, the CPU 20 can compare an echo level threshold as a reference for abnormality determination of the echo level, which is prestored in a memory such as the auxiliary storage device 21, with the echo level of the oscillation element 9A and display the comparison result on the check result display portion 32”), and outputs the level as the information on the abnormality (see, e.g., Para. [0044], lines 7-12, “In the ultrasound image observation apparatus 3, the CPU 20 displays the comparison result obtained by comparing the echo level of the oscillation element 9A with the echo level threshold, which enables the operator to rapidly recognize whether or not the ultrasound transducer 9 normally operates”; also see, e.g., Para. [0032-0039]).
Kozai modified by Tanaka, Asano, and Markoff still does not disclose wherein the processor calculates an average level of the plurality of the reception signals acquired from the plurality of ultrasonic vibrators, and wherein specifically the average level exceeds a predetermined second threshold value.
However, Kristoffersen discloses calculating an average level of reception signals in order to improve reliability (see, e.g., Para. [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka, Asano, and Markoff by including that the level of the reception signals exceeding the predetermined second threshold value is specifically an average level of the reception signals, as taught by Kristofferson, instead of only the echo level of the element as disclosed by Kozai. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known level of the reception signal(s) in the form of the echo level of the element, as disclosed by Kozai, for another level of the reception signal(s) in the form of an average level of the reception signals of the elements, as taught by Kristoffersen (see, e.g., Para. [0036-0037], where it is disclosed that measurements may be averaged in order to improve reliability). The predictable result of providing a level of the reception signals that exceeds a predetermined second threshold value for determining the desired detection of abnormality would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 33, Kozai modified by Tanaka, Asano, Markoff, and Kristoffersen discloses the failure prediction system of Claim 23. Kozai does not disclose wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information.
However, in the same field of endeavor of failure detection systems in ultrasound endoscopes, Tanaka discloses (Figs. 1-6) wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope (endoscope 20) (see, e.g., Para. [0065], lines 3-6, “The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, and Para. [0121], lines 7-10, “in a case in which the endoscope 20 collides with an obstacle in a state in which a supply of power from the control device 30 is stopped such as when the endoscope 20 is cleaned, such a fact is recorded in the memory 160”, and Para. [0132], lines 1-3, “a detection history of the first pre-failure state, that is, the extent to which the endoscope 20 has been impacted is stored in the memory 160”, where the claimed identification information corresponds to the disclosed history/recorded facts stored in the memory 160), and predicts the failure timing of the ultrasonic endoscope (20) specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information (see, e.g., Para. [0035], lines 3-9, “The failure-cause detecting circuit 200 includes… a cause predicting circuit 240 configured to detect a second pre-failure state in which it is predicted that the endoscope 20 reaches the first pre-failure state” and Para. [0065], lines 1-6, “the failure-direct-cause detecting circuit 210 outputs the information on the detection of the first pre-failure state to the memory 160. The memory 160 stores the information on the detection of the first pre-failure state as a history such as a collision of the endoscope 20 with a wall, a floor, or the like”, where the disclosed memory 160 stores the disclosed first pre-failure state, and where the disclosed first pre-failure state corresponds to the claimed identification and time information, and where the disclosed cause predicting circuit 240 predicts the failure on the basis of the disclosed first pre-failure state; also see, e.g., Para. [0057] and [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka, Asano, Markoff, and Kristoffersen by including wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to desirably predict possible failure of the endoscope system, as recognized by Tanaka (see, e.g., Abstract and Para. [0004], [0035-0036], and [0060-0072]).

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, previously cited by the Examiner on 01/05/2022, hereinafter Tanaka) and Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano), as applied to Claims 20 and 24 above, and further in view of Burke et al. (US Patent 5,517,994, previously cited by the Examiner on 01/05/2022, hereinafter Burke).

Regarding Claims 25 and 29, Kozai modified by Tanaka and Asano discloses the failure prediction system of Claims 20 and 24, respectively. Kozai modified by Tanaka and Asano does not disclose wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus.
However, in the same field of endeavor of testing failure in elements of an ultrasound transducer probe, Burke discloses wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus (see, e.g., Abstract, lines 1-6, “A method and apparatus are described for testing the integrity of an ultrasonic transducer probe or the ultrasound system connected to the probe. The elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” and Col. 1, lines 48-63, “In accordance with the principles of the present invention an ultrasonic diagnostic system is provided which is capable of performing self diagnostic tests on the system processing and control channels coupled to the transducer elements of an ultrasonic probe, and on the ultrasonic probes connected to the system. These self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air… The characteristics of the received signals reveal certain operational conditions of the probe and the channels connected to the probe, and these conditions can be reported to the user or to service personnel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka and Asano by including wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus, as disclosed by Burke. One of ordinary skill in the art would have been motivated to make this modification in order to produce the greatest test accuracy and in order to ensure that any irregular gel coating of the probe (which is typically required for use in a patient) does not affect the signal for abnormality detection, as recognized by Burke (see, e.g., Col. 3, lines 1-16).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, previously cited by the Examiner on 01/05/2022, hereinafter Tanaka), Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano), and Markoff et al. (US 2012/0271573 A1, previously cited by the Examiner on 01/05/2022, hereinafter Markoff), as applied to Claims 21-22 above, and further in view of Burke et al. (US Patent 5,517,994, previously cited by the Examiner on 01/05/2022, hereinafter Burke).

Regarding Claims 26-27, Kozai modified by Tanaka, Asano, and Markoff discloses the failure prediction system of Claims 21-22, respectively. Kozai modified by Tanaka, Asano, and Markoff does not disclose wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus.
However, in the same field of endeavor of testing failure in elements of an ultrasound transducer probe, Burke discloses wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus (see, e.g., Abstract, lines 1-6, “A method and apparatus are described for testing the integrity of an ultrasonic transducer probe or the ultrasound system connected to the probe. The elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” and Col. 1, lines 48-63, “In accordance with the principles of the present invention an ultrasonic diagnostic system is provided which is capable of performing self diagnostic tests on the system processing and control channels coupled to the transducer elements of an ultrasonic probe, and on the ultrasonic probes connected to the system. These self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air… The characteristics of the received signals reveal certain operational conditions of the probe and the channels connected to the probe, and these conditions can be reported to the user or to service personnel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka, Asano, and Markoff by including wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus, as disclosed by Burke. One of ordinary skill in the art would have been motivated to make this modification in order to produce the greatest test accuracy and in order to ensure that any irregular gel coating of the probe (which is typically required for use in a patient) does not affect the signal for abnormality detection, as recognized by Burke (see, e.g., Col. 3, lines 1-16).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183 A1, cited in the Applicant’s IDS filed on 12/17/2019, hereinafter Kozai) in view of Tanaka et al. (US 2018/0353061 A1, previously cited by the Examiner on 01/05/2022, hereinafter Tanaka), Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano), Markoff et al. (US 2012/0271573 A1, previously cited by the Examiner on 01/05/2022, hereinafter Markoff), and Kristoffersen et al. (US 2013/0194891 A1, previously cited by the Examiner on 01/05/2022, hereinafter Kristoffersen), as applied to Claim 23 above, and further in view of Burke et al. (US Patent 5,517,994, previously cited by the Examiner on 01/05/2022, hereinafter Burke).

Regarding Claim 28, Kozai modified by Tanaka, Asano, Markoff, and Kristoffersen discloses the failure prediction system of Claim 23. Kozai modified by Tanaka, Asano, Markoff, and Kristoffersen does not disclose wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus.
However, in the same field of endeavor of testing failure in elements of an ultrasound transducer probe, Burke discloses wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus (see, e.g., Abstract, lines 1-6, “A method and apparatus are described for testing the integrity of an ultrasonic transducer probe or the ultrasound system connected to the probe. The elements of the transducer are pulsed at a time when the probe is not in contact with a patient and the surface of the probe lens is exposed to the open air” and Col. 1, lines 48-63, “In accordance with the principles of the present invention an ultrasonic diagnostic system is provided which is capable of performing self diagnostic tests on the system processing and control channels coupled to the transducer elements of an ultrasonic probe, and on the ultrasonic probes connected to the system. These self diagnostic tests are performed by a diagnostic processor which activates the transducer elements of an idle ultrasonic probe transmitting into the open air… The characteristics of the received signals reveal certain operational conditions of the probe and the channels connected to the probe, and these conditions can be reported to the user or to service personnel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the failure prediction system of the ultrasonic endoscope apparatus of Kozai modified by Tanaka, Asano, Markoff, and Kristoffersen by including wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which the amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to the maintenance mode in a case where a maintenance mode is provided in the ultrasonic endoscope apparatus, as disclosed by Burke. One of ordinary skill in the art would have been motivated to make this modification in order to produce the greatest test accuracy and in order to ensure that any irregular gel coating of the probe (which is typically required for use in a patient) does not affect the signal for abnormality detection, as recognized by Burke (see, e.g., Col. 3, lines 1-16).

Response to Arguments
Applicant’s arguments, see Pages 10-12 of Remarks, filed 03/31/2022, with respect to the rejection(s) of claim(s) 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Asano et al. (US 2017/0165837 A1, with publication date 06/15/2017, hereinafter Asano).
Regarding Kozai (US 2009/0299183 A1) and Tanaka (US 2018/0353061 A1), Applicant argues that Kozai and Tanaka do not disclose the prediction of the future failure timing.
Examiner agrees that Kozai and Tanaka do not disclose the prediction of the future failure timing. However, Examiner emphasizes that Asano discloses the failure timing being a timing when an abnormality occurrence number will reach the predetermined threshold in future (see, e.g., Para. [0155]-[0158], [0169], [0171] and [0203], where it is disclosed that a sign of future abnormality or failure of a device (i.e., arm (3) or positioner (7)) is determined based on comparing acquired data values (i.e., a number of times, a length of time, or monitoring-target data) to a predetermined threshold or a current value, which teaches that a future abnormality or failure of a device can be determined, and where it is disclosed that how when a usage count/time associated with an endoscope part reaches or exceeds the reference values, a service person is notified that it is soon time (i.e. future timing) for replacement of expendable parts). Therefore, the combination of Kozai, Tanaka, and Asano discloses each and every feature of the independent Claims 19 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793